—Appeal by defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered February 13, 1981, convicting him of robbery in the first degree (two counts), robbery in the second degree and criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The prosecutor did not bolster the testimony of his witnesses (see People v Melendez, 55 NY2d 445; People v Torre, 42 NY2d 1036). Defendant’s other claims have not been preserved for review as a matter of law (CPL 470.05, subd 2) and we decline to address them in the interest of justice. Thompson, J. P., O’Con-nor, Niehoff and Boyers, JJ., concur.